Citation Nr: 1758875	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-05 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Timmerman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from April 1966 to January 1968. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois.

In November 2014, the Board remanded the current issue to provide the Veteran a hearing. The Veteran appeared and testified at a video-conference hearing in May 2015, and the hearing transcript is of record. 

In May 2016 the Board again remanded to obtain a VA examination. A VA examination and opinion was obtained in October 2016. There is no evidence that additional examinations are in order or that any relevant records have yet to be requested. Thus, there has been substantial compliance with the Board's prior remand instructions, and an additional remand is not necessary. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 


FINDINGS OF FACT

1. Upon enlistment, the Veteran's auditory thresholds at 4000 Hertz were noted to be 60 and 55 decibels (Adjusted ISO Units; right and left ear, respectively).

2. At separation from service, the Veteran's auditory thresholds at 4000 Hertz were 40 and 50 decibels (ISO Units; right and left ear, respectively).

3. The Veteran's hearing acuity worsened within a year of his separation from service.


CONCLUSIONS OF LAW

1. Upon enlistment, the Veteran's hearing loss constituted a disability for VA purposes. 38 C.F.R. § 3.385.

2. The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C. §§ 1110, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in the development of a claim. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what of the necessary information or evidence, if any, the claimant is to provide; and what of the necessary information or evidence, if any, the VA will attempt to obtain. 38 C.F.R. § 3.159(b). Here, compliant VCAA notice was provided in a February 2011 letter.

The duty to assist the Veteran has also been satisfied. Service treatment records and post-service treatment records have been associated with the claims file. The Veteran was afforded a VA examination in July 2012. An addendum to that examination was associated with the claims file in November 2012, and the Board remanded the claim in May 2016 for an additional VA examination, which has been associated with the claims file.

At the May 2015 hearing, the undersigned Veterans Law Judge (VLJ) fully explained the issues and suggested the submission of evidence that may have been overlooked, as required by 38 C.F.R. 3.103(c)(2); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010). The VLJ noted the issue on appeal at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing. 

There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.

II. Entitlement to Service Connection for Bilateral Hearing Loss 

The Veteran is seeking service connection for bilateral hearing loss. He acknowledges that he had hearing loss that preexisted his entrance into service but asserts that his hearing loss was aggravated by the acoustic trauma he experienced in service. The Veteran's military occupational specialty was "construction machine operator," and he testified that he regularly operated heavy machinery twelve hours-a-day without ear protection. He also testified that he was exposed to mortar and rocket blasts, and that he operated a bulldozer within 400 yards of explosive ordnance disposal once weekly for a period of a year. The Veteran began to notice increasing hearing loss several months after his separation from service.

Service connection may be established for any disability resulting from a disease or injury incurred in or aggravated by service, or for any disease diagnosed after discharge when the evidence establishes that the disability itself was incurred in service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a), (d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). The nexus element may be established presumptively for certain chronic diseases, including sensorineural hearing loss, if the disease manifests in service, or to a degree of 10 percent disability within a year from the date of separation from service. 38 U.S.C. § 1112(a); 38 C.F.R. §§ 3.307, 3.309(a); see also Fountain v. McDonald, 27 Vet. App. 258, 264 (2015) ("[T]he Secretary has made clear that sensorineural hearing loss is considered subject to § 3.309(a) as an '[o]rganic disease[] of the nervous system.'")

Hearing loss is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Veterans are presumed to have been in sound condition upon entry into service, except as to conditions noted on their entrance examination. 38 U.S.C. § 1111; 38 C.F.R. § 3.304. If a preexisting disability increases during service, it is considered to have been aggravated by service, absent a specific finding that the increase was due to the natural progress of the disability. 38 U.S.C. § 1153. Aggravation of a preexisting disability may not be conceded where the entirety of the evidence indicates that the disability did not increase in service. 38 C.F.R. § 3.306(b).

Here, the Veteran's July 2012 VA examination establishes that his hearing loss qualifies as a current disability for VA purposes. In addition, as noted above, the Veteran's hearing testimony indicates that he was exposed to acoustic trauma during service. 

Furthermore, the Board finds that although the Veteran's hearing loss was noted on entrance and there is no evidence that it worsened during service, because it nevertheless manifested to a degree of 10 percent disability within one year of the Veteran's separation, the aggravation of the Veteran's hearing loss by his active service is established presumptively. 38 U.S.C. § 1112(a); see also Splane v. West, 216 F.3d 1058, 1067-69 (2000) (holding that 38 U.S.C. § 1112(a) provides for presumptive service connection where a disability preexists service and manifests to a degree of 10 percent disability within a year after separation from service).

First, the Veteran's service treatment records reveal that he already had hearing loss for VA purposes at the time he entered service. His February 1966 entrance examination indicates that his auditory thresholds at 4000 Hertz were 60 and 55 decibels (Adjusted ISO Units; right and left ear, respectively). See McKinney v. McDonald, 28 Vet. App. 15, 22-23 (2016). Therefore, the presumption of soundness does not attach, and the Board finds that the Veteran's hearing loss preexisted his service.

Secondly, in light of this, service connection can only be granted upon a finding that the Veteran's hearing loss was aggravated by service. Here, the evidence does not demonstrate that the Veteran's hearing loss was worsened during his period of active service. The auditory thresholds recorded on the Veteran's separation examination are no worse than those recorded at his entrance. On the basis of this evidence, the July 2012 VA examination, November 2012 addendum, and October 2016 VA examination all conclude that the Veteran's hearing loss was not aggravated by service.

Of particular relevance, in its May 2016 remand, the Board asked the examiner to give an opinion as to whether it was possible that the Veteran had noticed an increase in his hearing loss several months after his separation from service, and if so, whether it was likely that such increase resulted from in-service acoustic trauma or from the natural progression of the disability. In the October 2016 VA examination, the examiner confirmed her opinion that the Veteran's hearing loss was less likely than not caused or aggravated by an in-service event, since his hearing loss at separation appeared to be either the same as or better than it was upon entrance. In response to the Board's questions, the examiner stated that if the Veteran's hearing loss had increased within months of his separation from service, it would have impacted his daily communication, both in person and over the phone, and he likely would have sought treatment prior to 2012.

The Veteran nevertheless claims that his hearing did worsen six or seven months after his separation from service, and he is of course competent to testify to that fact. See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). In addition, as the Veteran's representative observed, the examiner's opinion that the Veteran would have sought treatment earlier if his hearing loss had begun several months after he left service is not an audiological opinion, but something like a psychological one, and is therefore beyond her ken and the scope of the examination. For both of these reasons, the Board finds the Veteran's testimony competent, credible, and more probative than the examiner's opinion. Therefore, the Board further finds that the Veteran's hearing acuity did worsen within a year following his separation from service.

Still, in order to find that the Veteran's hearing loss was aggravated by service despite the VA examiner's opinion to the contrary, the Board must find that it manifested to a degree of 10 percent within a year following his separation from service. 38 U.S.C. § 1112(a); 38 C.F.R. § 3.309(a); Splane, 216 F.3d 1067-69. As noted above, at separation from service, the Veteran's auditory thresholds at 4000 Hertz were 40 and 50 decibels (right and left ear, respectively). Oddly, these numbers indicate a significant improvement in the Veteran's hearing acuity from the time of his entrance examination - by 20 and 15 decibels at 4000 Hertz in his right and left ears, respectively. However, when rated according to the rating schedule in effect in 1968, the Veteran's entrance examination score yields a disability level of 50 percent, and his exit examination score yields a disability level of 10%. See Veterans Administration Schedule for Rating Disabilities, Hearing Aids, Ext. 8(5) (1945 ed). In other words, notwithstanding any possible problems with the Veteran's audiometric test scores, all the available medical data indicates that his hearing loss constituted a 10 percent disability at the time he separated from service. Given that his hearing acuity worsened in the year following service, the Board finds that his hearing loss manifest to a degree of at least 10 percent disability within that time. Therefore, the the aggravation of his hearing loss by his active service is presumed. 

In sum, because the most probative evidence indicates that although the Veteran's bilateral hearing loss preexisted service it was nevertheless aggravated thereby, the Board finds that the preponderance of the evidence supports the Veteran's claim, and service connection is warranted.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


